      Case 5:17-cr-00560 Document 310-4 Filed on 12/14/18 in TXSD Page 1 of 7




                               UNITED STATES DISTRICT COURT

                                SOUTHERN DISTRICT OF TEXAS

                                        LAREDO DIVISION

UNITED STATES OF AMERICA                            §
                                                    §
VS.                                                 §   CR. NO. 5:17-CR-00560
                                                    §
ADRIANA ALEJANDRA GALVAN-                           §
     CONSTANTINI, ET AL.                            §

                GOVERNMENT’S SUPPLEMENT TO NOTICE OF INTENT
                       TO OFFER EXPERT TESTIMONY

        The Government filed its Notice of Intent to Offer Expert Testimony (Docket No. 235)

on September 18, 2018. In response to the Court’s Order at the December 11, 2018 pre-trial

hearing, the Government hereby supplements its original Notice with the details below, which

the Government believes goes well beyond the Rule 16 disclosure requirement.1 See United

States v. Jackson, 51 F.3d 646, 650-651 (7th Cir. 1995) (Seventh Circuit found the following

disclosure sufficient (albeit “barely”): the government disclosed merely that experts “may testify

at trial concerning the use of beepers, firearms, walkie-talkies, and Western Union wire transfers

in connection with the sale of narcotics. In addition, each of these officers may testify that

narcotics traffickers often secure locations such as houses or apartments to serve as a base for

dealing narcotics. Each of these police officers will base their testimony on their years of training

and experience in the area of drug investigations.”).

        The Government expects its expert to testify to the effect of the following:




1
  However, despite being far more detailed than required, obviously this supplemental notice does not
include every single statement the Government’s expert is likely to make at trial.

                                                    1
    Case 5:17-cr-00560 Document 310-4 Filed on 12/14/18 in TXSD Page 2 of 7




        Trade-Based Money Laundering involves using what appears to be legitimate trade

transactions to transmit and disguise the proceeds of a crime as payment for legitimate trade.

        A Black Market Peso Exchange scheme2 is one of multiple methods of Trade-Based

Money Laundering. A typical or classic Black Market Peso Exchange scheme involves one or

more people brokering the sale of illegally-obtained United States dollars, to be used as payment

for international trade, for foreign currency. In a typical or classic Black Market Peso Exchange

scheme involving Mexican drug trafficking organizations and international trade with Mexican

businesses, the broker(s) arrange for the Mexican drug trafficking organization’s illegally-

obtained United States dollars to be transferred to United States businesses as payment for goods

or services purchased by Mexican businesses. These arrangements often involve the use of

“code words.” The transfer of the illegally-obtained currency typically involves a courier

receiving the cash from a drug trafficker or associate during a quick exchange between two

people who had never met each other, often in a random parking lot agreed upon over the phone.

        The two common ways the illegal United States dollars then are transferred to the United

States businesses are (i) physically driving the illegal money to the business, and (ii) depositing

the illegal money directly into the bank account of the business. As for the former, it is common

for business owners who receive the illegal money directly to their stores to fail to file or file

false Form 8300s because they understand the courier does not want to be identified on one.3 As

for the latter, it is common for people who deposit the illegal cash into the United States

business’s bank account to do so in amounts under $10,000 made into multiple branches of the




2
  The Government intends to use a demonstrative chart during the expert’s testimony to aid the jury in
understanding a classic Black Market Peso Exchange scheme. Attached as A-1.
3
  See Wilson, at 362 (expert “testified that narcotics traffickers use Western Union to move money and
explained the reasons why they do so.” Emphasis added).

                                                    2
    Case 5:17-cr-00560 Document 310-4 Filed on 12/14/18 in TXSD Page 3 of 7




same bank because they do not want to be identified on a Currency Transaction Report.4 In

addition, the latter typically involves an account at a “national” bank, i.e., one with branches

throughout the United States. The banks often close the business account because of the pattern

of cash deposits under $10,000, after which the United States business frequently tries to open an

account at another bank and then again provide that new account number to its Mexican business

client to make cash deposit payments. The courier typically is paid considerably more than a

legitimate courier service to transfer the illegal currency. The Mexican business typically pays

for the illegal United States dollars by transferring an agreed upon amount of Mexican pesos to

the broker(s) or an associate. One effect of a typical or classic Black Market Peso Exchange

scheme is to make the illegal United States dollars appear like payment for legitimate

international trade, and to make it more difficult for law enforcement to trace the money back to

its illegal source.

        The expert will discuss the evidence in this case as depicted in the attached (and possibly

additional) BCT Charts.5

        The transactions as demonstrated by the evidence in this case are not consistent with that

of common legitimate business transactions.

        It is not common legitimate business practice to pay for wholesale goods with large

amounts of cash.

        It is not common legitimate business practice to disclose its business bank account

number to its client so the client can make cash deposit payments directly into the business’s


4
  See Wilson, at 362 (expert “testified that narcotics traffickers use Western Union to move money and
explained the reasons why they do so.” Emphasis added).
5
  See Attachments A-2 through A-9. Some of the demonstrative aid charts may be edited slightly before
trial for accuracy. The expert also will base his conclusions on numerous Government Exhibits, including
transcripts of audio recordings, video recordings, bank records, Form 8300 filings and lack thereof, and El
Reino business transaction ledgers.

                                                    3
    Case 5:17-cr-00560 Document 310-4 Filed on 12/14/18 in TXSD Page 4 of 7




bank account. It was not common legitimate business practice to receive payment for goods sold

via multiple cash deposits just under $10,000 on the same day directly into the business’s bank

account.

        It is common legitimate business practice to deposit large amounts of cash accumulated

from the sale of goods into a business bank account as soon as reasonably possible.

        The evidence of transactions in this case (as depicted in the attached Charts) is consistent

with a typical or classic TBML and BMPE scheme.

        The expert will discuss Government’s Exhibit 396, which is based on El Reino’s transaction

ledgers (Government’s Exhibits 359A-1, page 27 and 360A, pages 25 & 44), and the El Reino bank

records at JP Morgan Chase and Wells Fargo during the same time periods, and testify about the

significance of the amounts, dates, and locations of the cash deposits depicted in the Charts.6

        The effect of the transactions in this case was to make the illegal United States currency

appear to be legitimate payment for international trade and to disguise the true nature and origin

of the illegal currency by making it more difficult for law enforcement to trace the money back

to its illegal source.7

    Bank Secrecy Act and the Cash Reporting Requirements:


6
  See United States v. Barber, 80 F.3d 964, 970 (4th Cir. 1996) (cited as authority on this issue by Fifth
Circuit in United States v. $9,041,598.68, 163 F.3d 238, 255 (5th Cir. 1998) (The court “distinguished
between expert opinion testimony that describes the significance of a defendant’s actions to an illegal
enterprise from opinion testimony that a defendant had an actual thought or intent.” Emphasis added.
7
  See Barber at 970-971 (The expert appropriately testified that evidence demonstrated illegal money “can
be effectively concealed at several levels. First, because the deposit slip does not show the bills’
denominations, it cannot later be determined that a large number of small bills was deposited. Second,
because bills used for buying drugs often retain traces of drugs, the deposit eliminates the possibility of
linking the money to the drug trade. Third, depositing drug money into an account that contains legitimate
income “lends credence or credibility to the [drug] money.” And, finally, withdrawals of large bills
facilitate physical concealment because one large bill is easier to conceal than several small ones. Agent
Semesky thus concluded, ‘So, as you can see, there are a number of concealments involved in just that
simple series of transactions.’” The court found “no indication in the record that Agent Semesky gave an
opinion on Norwood Barber’s subjective intent in pursuing a particular activity. Rather, in each instance
in which Semesky gave an opinion, he testified that objectively established conduct constituted
concealment, an element of money laundering.”). Emphasis added.

                                                     4
    Case 5:17-cr-00560 Document 310-4 Filed on 12/14/18 in TXSD Page 5 of 7




    -   “[T]he purpose of the [cash reporting requirements] is to track the movement of large

        amounts of currency because such amounts are often related to come type of illegal

        activity.” United States v. Wilson, 355 F.3d 358, 362 (5th Cir. 2003).

    -   The circumstances under which Form 8300s, Currency Transaction Reports, and Reports

        of International Transportation of Currency or Monetary Instruments are required to be

        filed.

    -   Information required to be reported in Form 8300s, Currency Transaction Reports, and

        Reports of International Transportation of Currency or Monetary Instruments.

    -   People depositing illegal currency over $10,000 into a financial institution, including

        those involved in TBML and BMPE schemes, often deliberately break up the currency

        into amounts under $10,000 and make multiple deposits at different branches of the same

        financial institution so they are not identified in a Currency Transaction Report.8 This

        conduct commonly is referred to as “structuring” or making “structured” cash deposits.

    -   Couriers delivering payments to businesses consisting of large amounts of illegal cash,

        including those involved in TBML and BMPE schemes, typically do not want to be

        identified on a Form 8300 as the person who delivered the illegal cash.9

    -   Business owners and operators who receive large payments consisting of illegal cash,

        including those involved in TBML and BMPE schemes, often deliberately fail to file, or

        file false, Form 8300s because they understand the couriers of that illegal cash do not

        want to be identified as such on a Form 8300.10


8
  See Wilson, at 362 (expert “testified that narcotics traffickers use Western Union to move money and
explained the reasons why they do so.” Emphasis added).
9
  See Wilson, at 362 (expert “testified that narcotics traffickers use Western Union to move money and
explained the reasons why they do so.” Emphasis added).
10
   See Wilson, at 362 (expert “testified that narcotics traffickers use Western Union to move money and
explained the reasons why they do so.” Emphasis added).

                                                    5
       Case 5:17-cr-00560 Document 310-4 Filed on 12/14/18 in TXSD Page 6 of 7




       -   On multiple occasions related to this case, Form 8300s were required to be filed, but were

           not.11

       -   The effect of Form 8300 filing failures and “structured” cash deposits is to hinder law

           enforcement’s ability “to track the movement of large amounts of currency [that] are

           often related to come type of illegal activity,” and to disguise the original source of illegal

           cash.12

                                                     Respectfully submitted,


                                                     RYAN K. PATRICK
                                                     UNITED STATES ATTORNEY


                                                     /s/ José Angel Moreno
                                                     José Angel Moreno
                                                     Assistant United States Attorney


                                                     Deborah Connor
                                                     Chief
                                                     Money Laundering and Asset Recovery Section
                                                     Criminal Division, U.S. Department of Justice


                                                     /s/ Keith Liddle
                                                     Keith Liddle
                                                     Trial Attorney
                                                     Money Laundering and Asset Recovery Section
                                                     Criminal Division, U.S. Department of Justice




11
     See Wilson, at 362 (expert “opined that a CTR should have been filled out in this case . . . .”).
12
     See Barber, at 970-971 (cited above).


                                                         6
    Case 5:17-cr-00560 Document 310-4 Filed on 12/14/18 in TXSD Page 7 of 7




                                  CERTIFICATE OF SERVICE

       I hereby certify that on December 14, 2018, a true and correct copy of the

Government’s Supplement to Notice of Intent to Offer Expert Testimony was

electronically filed with the Clerk of the Court using the CM/ECF System, which will transmit

notification of such filing to all Counsel of Record.

                                               /s/ Keith Liddle
                                               Keith Liddle
                                               Trial Attorney
                                               Money Laundering and Asset Recovery Section
                                               Criminal Division, U.S. Department of Justice




                                                  7
